Citation Nr: 0308099	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  98-21 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.

(The issue of entitlement to extension of the veteran's basic 
10-year period of eligibility for receiving educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code is the subject of a separate decision 
under a different docket number.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In September 1998, the RO in 
Oakland, California denied, in pertinent part, entitlement to 
service connection for bilateral hearing loss.  

The veteran appeared at the VA Satellite Center in 
Sacramento, California in October 2000 and testified before a 
Hearing Officer.  A transcript of the hearing has been 
associated with the claims file.  In July 2002, he withdrew 
his request for a Board hearing.  See 38 C.F.R. § 20.702(e) 
(2002).  

In August 2001, the Board remanded this matter for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that in May 2002 the veteran's records were 
permanently transferred to the RO in Oakland.


FINDINGS OF FACT

1.	VA has completed all required notification and 
development related to the claim of entitlement to 
service connection for bilateral hearing loss.

2.	The medical evidence of record shows that the veteran 
does not have a bilateral hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending at the CAVC at the time of its 
enactment.  


However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Precedent opinions of the chief legal 
officer of the Department, and regulations of the Department, 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001); 38 C.F.R. § 3.159.

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the appellant.  
Accordingly, the amended duty to assist law applies.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001).

The Board finds that VA has satisfied its duties to the 
veteran under the VCAA, with respect to the issue of 
entitlement to service connection for bilateral hearing loss.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA has provided adequate 
notice, as demonstrated by a July 2002 letter from the RO, 
which notified the veteran of the enactment of the VCAA; what 
VA was doing; what the evidence must show to support the 
claim; what the veteran should do to support the claim; and 
how to submit additional information or evidence.  Thus, the 
Board finds that VA has satisfied its duties to notify the 
veteran under the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical and personnel 
records are on file, as are post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2002).  There is no indication of relevant, outstanding 
records.  


The RO has also obtained a VA audiometric examination in this 
case.  Given the conclusive findings on this examination, 
there is no need for an additional VA medical opinion, in 
light of the nature of the issue on appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  
Although the claims file was not reviewed by the August 2000 
VA examiner, audiometric testing did not reveal a current 
hearing loss disability, which would necessitate inquiry into 
to causation or etiology.

The Board's August 2001 remand required the RO to develop the 
claim consistent with the new requirements of the VCAA.  A 
VCAA development letter was accordingly sent to the veteran, 
but the RO never received a response requiring further 
action.  Notwithstanding, this is not a case in which the 
Board has applied the VCAA in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Additionally, where an organic disease of the nervous system 
(to include sensorineural hearing loss) develops to a degree 
of 10 percent or more within one year from date of separation 
from service, then such disease may be service connected even 
though there is no evidence of such disease in service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 3 8 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. § 3.385 (2002), which 
provides that impaired hearing will be considered to be a 
disability only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The veteran claims that service connection for bilateral 
hearing loss is warranted, as he currently has hearing loss 
as a result of exposure to acoustic trauma in service.

At the outset the Board notes that the veteran's own 
statements that he suffers from bilateral hearing loss cannot 
constitute competent medical evidence since he is a lay 
witness who cannot render medical opinions on causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 




Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With regard to medical evidence, the record contains no 
competent and probative evidence that the veteran currently 
has hearing loss of either ear to the extent necessary to 
constitute a disability for service connection purposes under 
the applicable criteria.  38 C.F.R. 3.385; Hensley, supra.  

A March 1998 audiological evaluation report from Health-
Metrics, Inc., included a diagnosis of high-pitched hearing 
loss.  This opinion, however, is not supported by documented 
findings at the appropriate puretone auditory thresholds 
discussed under 38 C.F.R. § 3.385 and therefore lacks 
probative value in quantifying the level of current hearing 
loss disability.  

VA audiological examination in September 1999 revealed 
puretone thresholds ranging from 5 to no more than 20 
decibels for the frequencies discussed under 38 C.F.R. 
§ 3.385.  Maryland CNC speech recognition was 100 percent 
bilaterally.

An April 2000 audiological examination report from the Chico 
Hearing Aid Center is also of record.  This private 
examination report, however, appears incomplete and somewhat 
unexplained.  

For instance, the audiogram chart in the report is 
essentially uninterpreted except for readings as high as 70 
decibels for "effective masking level in dB in non-test 
ear."  There is no clear documentation of the auditory 
threshold for the frequencies discussed under 38 C.F.R. 
§ 3.385.

VA conducted a hearing loss examination in August 2000.  
Maryland CNC speech recognition was 96 percent for the right 
ear and 100 percent for the left ear.  The highest documented 
auditory threshold was 30 decibels at 4000 Hertz in the left 
ear.  The average was 20 decibels in the right ear and 24 
decibels in the left ear. 

In sum, the competent and probative evidence of record that 
specifically addresses the criteria under 38 C.F.R. § 3.385 
establishes that, although there is some indication of 
hearing loss, the veteran does not have an auditory threshold 
of 40 decibels or greater at any frequency in either ear; 
that he does not have an auditory threshold average of 26 
decibels or greater at three of the listed frequencies under 
38 C.F.R. § 3.385; and that he does not have speech 
recognition scores under 94 percent.  Therefore, he does not 
have a hearing loss disability for VA compensation purposes.  
See 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  

The CAFC observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of a current hearing loss disability, as 
defined by the applicable regulation, 38 C.F.R. § 3.385, the 
claim must be denied.


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


                                                            
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


